Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 1 of 7                     PageID #: 1406
                         Cc: r,i6,~      o-N t>'{
0 Rl GI ~J ;~ L                      RECEIVED BY OVERNIGHT FILING
  Ya-Wen Hsiao                                                       '1!ii
                                                                     ··.:-
                                         FILED INTHE                 '!":'
  1141 Hoolai St. Apt 201         UNITED STATES DISTRICT COURT       •:I"'
  Honolulu ID 96814                   DISTRICT OF HAWAII             C•
                                                                     .:"'I
                                                                     ~



  808-728-2646                           OEC 10 2020
                                                                     C •
                                                                     ......
                                                                     w
  rabbityhsiao@gmail.com
                                  at ~ o'clock and l '{ min. A M
                                                                     I.LI
                                                                     c.
  Pro Se                           MICHELLE RYNNE, CLERK
                                                                     (...)
                                                                     c.
                                                                     ....,
                                                                     :=)


                                                              t..f

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII



   YA-WEN HSIAO,                                    CIVIL NO. 1: 18-CV-00502-JAO-KJM

                     Plaintiff,                     PLAINTIFF'S AFFIDAVIT IN
                                                    SUPPORT OF PLAINTIFF'S
       vs.                                          MOTION TO DISQUALIFY
                                                    PRESIDING JUDGE (ECF 70)
   EUGENE SCALIA, in his capacity as
   the United States Secretary of Labor,
                                                    CERTIFICATE OF SERVICE
                     Defendant.




                                                                              Mailed On
                                                                              Date fl. {?Cl f1..0
                                                                                               LJ
Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 2 of 7                PageID #: 1407




                                   INTRODUCTION


  On November 25, 2020, the Plaintiff filed a "Motion to Disqualify Presiding Judge"

  (See ECF 70). On November 27, 2020, the Court entered an EO directing the

  Plaintiff to file the requisite affidavit by December 11, 2020.

                             EXTRAJUDICIAL SOURCE


  The Court cites United States v. Sibla, 624 F .2d 864 (9th Cir. 1980) for the

  proposition of the "Extrajudicial Source Doctrine" that states that the judge's bias or

  prejudice must stem from an extrajudicial source.

  However, the Supreme Court at Liteky v. United States, 510 U.S. 540 (1994)

  specifically rejected this per se rule and said that rather than treating the rule as a

  "doctrine", it must instead be treated as an "extrajudicial source factor" .

               "For all these reasons, we think that the "extrajudicial source" doctrine,

        as we have described it, applies to§ 455(a). As we have described it, however,

        there is not much doctrine to the doctrine. The fact that an opinion held by a

        judge derives from a source outside judicial proceedings is not a necessary

        condition for "bias or prejudice" recusal, since predispositions developed

        during the course of a trial will sometimes (albeit rarely) suffice. Nor is it a

        sufficient condition for "bias or prejudice" recusal, since some opinions

        acquired outside the context of judicial proceedings (for example, the judge's

                                              1              CIVIL NO. 1:18-CV-00502-JAO-KJM
Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 3 of 7           PageID #: 1408




        view of the law acquired in scholarly reading) will not suffice. Since neither

        the presence of an extrajudicial source necessarily establishes bias, nor the

        absence of an extrajudicial source necessarily precludes bias, it would be

        better to speak of the existence of a significant (and often determinative)

        "extrajudicial source" factor, than of an "extrajudicial source" doctrine, in

        recusaljurisprudence." Liteky v. United States, 510 U.S. 540, 554-55 (1994)

  Justice Kennedy, Justice Blackmun, Justice Stevens and Justice Souter joined in a

  concurring opinion stating:

              "I agree, then, with the Court's rejection of the per se rule applied by

        the Court of Appeals, which provides that "matters arising out of the course

        of judicial proceedings are not a proper basis for recusal" under§ 455(a). 973

        F.2d 910, (CAll 1992)." Liteky v. United States, 510 U.S. 540, 558 (1994)

                CONTENTIONS AND REASONS FOR MOTION


     A. Factual Issues

  ""[r]umor, speculation, beliefs, conclusions, innuendo, suspicion, opinion, and

  similar non-factual matters " do not form the basis of a successful recusal motion.

  Clemens v. US. Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th

  Cir.2005)" Sivak v. Hardison, 658 F.3d 898, 926 (9th Cir. 2011)



                                           2              CIVIL NO. 1:18-CV-00502-JAO-KJM
Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 4 of 7             PageID #: 1409




  Factual matters however may be a basis for whether a reasonable person with

  knowledge of all the facts would conclude that the judge's impartiality might

  reasonably be questioned.

  The Plaintiff in her Motion at ECF 70 states in detail, factual contentions which she

  believes a reasonable person who is a well-informed, thoughtful observer .. . who

  understands all the relevant facts and has examined the record and law could

  conclude that the presiding judge's impartiality might be questioned. United States

  v. Holland, 519 F.3d 909, 913-14 (9th Cir. 2008)


     B. Predetermined Outcome

  When the height of relief has been pre-determined even before the merits of the case

  has been presented, this may seem prejudicial to the objective and knowledgeable

  person.

  In U.S. v. Antar, 53 F.3d 568 (3d Cir. 1995), the Court said:


               "Rather, this is a case where the district judge, in stark, plain and

        unambiguous language, told the parties that his goal in the criminal case,from

        the beginning, was something other than what it should have been and, indeed,

        was improper." U.S. v. Antar, 53 F.3d 568, 576 (3d Cir. 1995) (emphasis

        added)




                                            3              CIVIL NO. 1:18-CV-00502-JAO-KJM
Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 5 of 7               PageID #: 1410




  When the Court has decided the breadth of relief it intends to issue even before the

  merits stage, a reasonable observer could possibly question the Court's impartiality.

     C. Refusal to take all alleged facts as true

  In the Motion to Dismiss stage, the rule is: All allegations must be taken as true and

  all inferences must be found in favor of the non-movant. An appearance of bias is

  displayed when the Court finds exactly the opposite of what was alleged. The Court

  instead found the Plaintiffs reasoning to be an "ingenious academic exercise".

  Certainly, that conclusion, on its own, could not be a basis for bias. However, when

  taken in as a factor in addition to refusing to follow well established practice of

  resolving facts and inference for the Plaintiff, an appearance of bias may impress on

  a reasonable observer. Furthermore, a reasonable observer could also rationally

  conclude the same if he/she is informed that supporting documents were actually

  submitted in support of those allegations.

                                    CONCLUSION

  To be clear, the Plaintiff does not bring the Motion because this Court found against

  her in reaching the legal conclusions that she lacks Article ill and Prudential

  Standing. As demonstrated, questions such as those wherein a party disagrees could

  bring it to the correct forum such as the Appeals Court.



                                               4             CIVI L NO. 1:18-CV-00502-JAO-KJM
     Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 6 of 7                                                       PageID #: 1411




         The substantive standard is whether a reasonable person with knowledge of all the

         facts would conclude that the judge's impartiality might reasonably be questioned.

         The Plaintiff believes that such is the instance here.

                                                          DECLARATION

         I, Ya-Wen Hsiao, under penalty of perjury under the laws of the United States of

         America, pursuant to 28 U.S.C. §§ 144 & 455 hereby submits this affidavit in

         support of the Motion to Disqualify Presiding Judge at ECF 70.

         The factual contentions and statements at the Motion of Disqualify Judge at ECF 70

         and this Affidavit in Support of Plaintiffs Motion to Disqualify Presiding Judge are

         accurate and correct to the best of my knowledge and belief, and the assertions made

         therein are made in good faith



         Respectfully Submitted in Honolulu, Hawaii on December 9, 2020


    State of Hawaii
    County of Honolulu
                                                                                                                    /s/Ya-Wen Hsiao
    Subscribed and sworn before me this 9:hnuA»X of                                                                     Ya-Wen Hsiao
                                      ~'''''~ING 'Y.
                                                 2~111/.:,Z
   • ~'
    December 2020.
                                    ~r-·
                                     §. C,I>
                                              ....J.A. _§ 'r)- ..•••••••••.. ~A~
                                          AIA.~T     §    ~        ··            ·,'~""
                                                                                                              1141 Hoolai St. Apt 201
                                                                                                                   Honolulu HI 96814
Lt:          v....
                     .
    Jessica Ching Wa)oth                '§ * \..
                                                     ~/3:-:'..s.oTAJt
                                                     -1£1·~
                                                    = -, :
    Notary Public, State of Hawaii ~ lfl;··. llat.\ ../~ §
                                                            c. i *;:;
                                                                        94-96
                                                                                  \
                                                                                      :
                                                                                          o~
                                                                                 ,. ...... -
                                                                                          :I:   =                      (808) 728-2646
                                                                                                             rabbityhsiao@gmail.com
    Mv commi ss/ on ex pi red#2/.9/202?   ~-- -1;;··.....~···~·~'f' ~
        tYJ 'i _.,..
Doc Date:                  «~-"·::L.
                              1                           '11.      c   OF            11.'
                  .   . ,/~ ,...,.... .                     'I/"'""~~ l\~~f:J.1111
Name<J~~>f* ()...Ar f v•    lo · Circur                             ~'('1'11 ~WG W 1111~
                               I ~~                           ~ V ···••·· ····.:'70
                                                                                Afi9A~ :,Z~
Doc. Description:        f>L.tA M   '                        ~ ~ ••···
                                                            ~ !::! ... .r "'Jl ~·· ~ ~
                                                            ~en i..Ji...O J , . • \ :i:.:::
                                                   -..A   1= en
                                                            :""r 94-96  i*~
~1Y't_.A.     Cd''="9         v.   v--·        t   r11     ~\ l!tta\.\."/ ~ §                              CIVIL NO. 1:18-CV-00502-JAO-KJM
                                                                   'Z JI;:...............\>-
-    .   .                                         Date          ,,,._
                                                                   ~
                                                                       if   ..               ··~~ '.'..:
                                                                                                    ~
                                                                                                   ~
                                                                    "'111 -4 rE
                                                                        1
                                                                                  or      '?- ,,~
                                                                         111,,, ,, 11 11 \\ \,,,,
Case 1:18-cv-00502-JAO-KJM Document 74 Filed 12/10/20 Page 7 of 7        PageID #: 1412




                           CERTIFICATE OF SERVICE


  The undersigned hereby certifies that on the date stated below, a true and correct
  copy of the foregoing document was duly served upon the following by USPS and
  electronic mail.


  Harry Yee
  PJKK Federal Building
  300 Ala Moana Blvd. Room 6-100
  Honolulu HI 96850


  Samuel P Go
  USDOJICIVILIOIL/DCS
  U.S. Department of Justice
  P .0. Box, Ben Franklin Station,
  Washington, DC 20044




  Isl Ya-Wen Hsiao
  Ya-Wen Hsiao
  Dated: December 9, 2020, Honolulu HI
